DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Eric Hyman (Reg. #30,139) on March 19, 2021.
The application has been amended as follows: 
Claim 1, Line 26, the equation on Line 26 has been deleted and replaced with the following:
            
                
                    
                        h
                    
                    
                        H
                    
                
                 
                ≤
                0.5
            
        
The above amendment has been made to the claims filed February 08, 2021 to clarify what the equation recites, since the equation in the claim as filed did not appear clearly. 
Claim 4, Line 7 has been amended as follows, “a portion ofthe downstream inner wall”
Claim 6, Line 4 has been amended as follows, “between the downstream inner wall”
Claim 7, Lines 1-3 have been amended as follows, “wherein the sleeve has an upstream inner wall, the fin disposed between the upstream inner wall and the downstream inner wall.”
The above amendments have been made to resolve issues under 35 U.S.C. 112(b) wherein the claims recited limitations that already had antecedent basis in Claim 1. The repetition made it unclear if the claims were intending to refer to the same limitation as previously recited or introducing an additional limitation. 
Claim 9, Lines 2-3 have been amended as follows, “a camber of the fin at a leading edge of the fin is aligned with a direction of the gas flow at the leading edge of the fin.”
Claim 10, Lines 1-4 have been amended as follows, “wherein a camber of the fin at a trailing edge of the fin forms an angle smaller than 35° with respect to the secondary outflow stream direction at the trailing edge of the fin.”
The above amendments have been made to clarify that the claims are intending to refer to the portion of the camber at the respective leading/trailing edges rather than the entire camber. 
Claim 15, Lines 1-3 have been amended as follows, “The intermediate housing of claim 6, wherein the ratio between the first area and the second area is equal to 2.5.”
The above amendment has been made to ensure the casing of claim is consistent and to clarify which ratio the claim is in reference to. The claim as presented in the filing is indefinite because there are two ratios within the scope of Claim 15. 
Regarding Claim 17, Line 2 has been amended as follows, “the azimuth range is of 
The above amendment has been made to remove a relative term of degree, which would have led to indefiniteness. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, as noted in Applicant’s remarks filed February 08, 2021, Claim 1 now recites the previously objected subject matter of Claim 7. Therefore, the claim is now allowable for the same reasons set forth in the Non-Final Rejection filed December 23, 2020. While other amendments have been made, the scope is sufficiently similar to that of previously presented Claims 1 and 7 such that the previous reasons for objecting to still apply. 
Claims 2-12 and 14-17 subsequently depend upon Claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745    


/Christopher Verdier/Primary Examiner, Art Unit 3745